Citation Nr: 1243647	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  04-01 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include asthma, chronic bronchitis, and residuals of tuberculosis. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to July 1970, to include combat duty in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran appeared at a Travel Board hearing in November 2006.  A transcript is of record. 

The Board remanded the case to the RO, via the Appeals Management Center (AMC), in March 2007, November 2009, February 2011 and October 2011 for further development and adjudicative action.  The case has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran in this case asserts that he has developed a chronic pulmonary disorder either as a direct result of his service in the Marines, or, alternatively, based on his exposure to herbicides in the Republic of Vietnam. 

The case has been before the Board on several previous occasions.  In March 2007 and November 2009, the claim was remanded so that certain identified records could be located.  It appears, after exhaustive efforts, that the mandates of these remands were fulfilled.  Following this development, the Board again considered the case in February 2011.  In a remand order, the Board asked that the Veteran be afforded a comprehensive VA pulmonary examination to determine if it is at least as likely as not that currently diagnosed asthma and chronic bronchitis, or any other pulmonary disorder, had origins in active service.  The Board noted the credible and competent reports of pulmonary symptoms in the 1970s, and specifically referenced a 1983 pulmonary medicine appointment card as showing that the Veteran has had complaints of respiratory difficulties in a period relatively proximate to discharge from service.  The examiner was to reference specifically an in-service complaint of cough as well as the symptoms relatively close in time to service separation when coming to an opinion.  The Board, in the narrative portion of the remand order, specifically noted that the Veteran's respiratory ailments were not of the type subject to presumptive service connection based on presumed exposure to herbicides.  See 38 C.F.R. §§ 3.307, 3.309. 

The Veteran was afforded an examination in March 2011 in response to the Board's directed development.  The examination report contains radiographic results, where mild bilateral inflammation of the lungs was seen.  Pulmonary function testing revealed a severe obstructive ventilatory defect which was not improved with bronchodilator usage.  Tuberculosis, or residuals of that disease, was not seen; however, asthma, chronic bronchitis, and chronic obstructive pulmonary disease (COPD) were assessed.  With respect to etiology, the examiner did review the service records; however, when coming to a conclusion, simply stated that the Veteran's disorders were not "on the presumptive list of conditions related to Agent Orange." 

The Veteran was afforded an additional VA examination in November 2011.  The examiner checked the box that indicated that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale indicated that there were no medical records pertaining to a respiratory illness until the 1990s and noted that a Methodist Hospital treatment note dated February 2001 indicated that the Veteran had a history of asthma since 1992.  The opinion did not make note of the Veteran's respiratory complaints in service or in the 1970s and early 1980s, and did not consider the Veteran's exposure to Agent Orange as a possible causative agent.  Thus, the opinion is not sufficient in addressing the issue of etiology posed by the Board in the October 2011 remand. 

The Board additionally notes that the Veteran has submitted a private treatment record since the last prior VA examination which indicates bronchitis.  The treatment record is not dated but notes that the Veteran was 37 years old; thus, the record was created in or around 1984.  

Veterans, as a matter of law, are entitled to full compliance with Board instructions. See Stegall v. West, 11 Vet. App. 268 (1998).  In the current case, the October 2011 examination report does not answer the question regarding etiology that was put forth in the last prior remand.  Accordingly, remedial development is required.  In this regard, the RO/AMC must procure an addendum from the last prior examiner or a new examiner, if the most recent one is not available, and the examiner must determine if it is at least as likely as not that a chronic pulmonary disorder had causal origins in active service on a direct basis.  The examiner must consider the competent complaints of the Veteran in service and in the 1970s and early 1980s, and also should determine if Vietnam service, to include herbicide exposure, played a direct role in the causation of the current disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Evidence of record indicates that the Veteran is in receipt of benefits from the Social Security Administration.  The Veteran submitted a release form for disability records with evidence that he is no longer employed.  More specifically, the AMC requested records in March 2011 from the State of Tennessee Department of Human Services Disability Determination Section.  The response indicates that the State of Tennessee adjudicated a Social Security Claim on behalf of the Veteran and they supplied one private treatment record.  Thus, the RO/AMC must request all records from the Social Security Administration which document the adjudication of this claim, including all medical records that might be retained, on remand.  Id.; Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Relevant ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as all of the medical records relied upon concerning that claim.

2.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the VA health care system since September 2012.  All information, which is not duplicative of evidence already received, should be associated with the claims file.

3.  Obtain an addendum from the November 2011 VA examiner.  If that examiner is not available, then the Veteran should be examined by a different physician.  The examiner should review the claims file, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current pulmonary disease, to include asthma, bronchitis, and/or COPD, had direct causal origins in active service, to include service in Vietnam and the conceded exposure to Agent Orange.  

The examiner should refer to the Veteran's credible and competent reports of respiratory symptoms in the 1970s and early 1980s, and review the relevant history in the service treatment records and private treatment records. 

A rationale must accompany all conclusions reached. 

4.   Following the directed development, the RO must conduct a de novo review of the claim on the merits. Should the claim not be granted, issue an appropriate statement of the case to the Veteran and his representative and return the claims to the Board for final adjudication.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


